Wright, J.,
dissenting. The majority’s decision to contort the language of R.C. 4117.01(C) in order to place medical residents within the category of public employees is, at best, disturbing. For that reason and those that follow, I must respectfully dissent.
R.C. 4117.01(C) clearly and specifically excludes residents and interns from the definition of “public employee.” To reiterate, the statute excepts from the definition of “public employee” those “[sjtudents whose primary purpose is educational training, including graduate assistants or associates, residents, interns, or other students working as part-time public employees less than fifty per cent of the normal year in the employee’s bargaining unit[.]” (Emphasis added.) R.C. 4117.01(C)(11). A proper reading of the statute places the phrase “students whose primary purpose is educational training * * * ” on the same level as “other students working as part-time public employees * * No other interpretation is possible unless the emphasized “or” is construed as an “and.”
Although under certain circumstances the word “or” in a statute may be read as “and,” the words are not interchangeable when their accurate and literal meaning does not render the sense of a statute ambiguous, and when such interpretation would do violence to the intent and purpose of the lawmakers. In re Estate of Marrs (1952), 158 Ohio St. 95, 99, 48 O.O. 46, 47-48, 107 N.E.2d 148, 150. “ * * * [T]he fact that the terms of the legislative enactment when given their literal meaning may prove onerous in some instances is not sufficient to warrant a court * * * [to] arbitrarily changfe] *347plain and unambiguous language employed by the legislative body in the enactment.” Id.
In spite of the clarity of the statute and our prior case law concerning the interpretation of coordinating conjunctions, the majority has seen fit to read the statute such that the “or” is interpreted as an “and.” That interpretation results in the majority's conclusion that any resident employed by a state-funded hospital who is engaged in the care of patients for more than fifty percent of the time he or she is working at the hospital is, as a matter of fact and law, a public employee.
In order to accept that position, one has to assume that the General Assembly intended to exempt from the classification of public employee only those residents and interns who spend less than half their time in the care of patients. Such a reading is illogical, and it swallows whole the exception for residents carved out by the General Assembly. Residents are not employed for the primary purpose of obtaining monetary renumeration; they are employed to fulfill educational requirements necessary for the practice of medicine. Although residents are engaged approximately ninety percent of their time in the clinical aspects of their education, i.e., in patient care, and are paid wages, the General Assembly did not intend that they be considered public employees for purposes of SERB jurisdiction. Accord Philadelphia Assn. of Interns & Residents v. Albert Einstein Medical Ctr. (1976), 470 Pa. 562, 369 A.2d 711.
There are several important policy reasons supporting the conclusion that the majority’s interpretation is in error. As recognized by SERB’S federal private-sector counterpart, the National Labor Relations Board (“NLRB”), in St. Clare’s Hosp. & Health Ctr. (1977), 229 N.L.R.B. 1000, medical interns and residents are “primarily students,” although interns and residents possess certain employee characteristics. “[Indeed] the mutual interests of the students [residents and interns] and the educational institution [the hospital] in the services being rendered are predominantly academic rather than economic in nature. Such interests are completely foreign to the normal employment relationship and * * * are not readily adaptable to the collective-bargaining process. * * * ” Id. at 1002. Furthermore, “ * * * there exists a grave danger that it [collective bargaining] may unduly infringe upon traditional academic freedoms. * * *” Id. at 1003.
As the NLRB noted, “ * * * the teacher and student [resident or intern] have a mutual interest in the advancement of the student’s education. Such mutuality of goals rarely exists in the typical employment relationship, and goes far towards explaining why collective bargaining can flourish in one sphere while constituting an anathema in the other.” Id. at 1002-1003. For *348those reasons, the NLRB concluded that “ * * * extending bargaining privileges to residents, interns, and fellows would not be in the best interest of national labor policy. * * * ” Id. at 1003. For these reasons, I do not believe that it would be in the best interest of enlightened labor policy to construe the statute in question in such a manner that residents and interns are public employees to whom collective bargaining privileges are extended. Accordingly, I would affirm the judgment of the court of appeals.
Moyer, C.J., and Holmes, J., concur in the foregoing dissenting opinion.